Citation Nr: 1455642	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-13 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's claim for an initial compensable rating for her rosacea was previously remanded by the Board in April 2012, and April 2014.  

The Board member who conducted that Veteran's January 2012 travel Board hearing has since retired.  The Veteran was informed of this fact in a March 2014 letter.  In April 2014, the Veteran responded that she did not desire a new hearing. 38 C.F.R. § 20.707 (2014) (providing that the Board member who conducts a hearing shall participate in a decision).  This case accordingly does not need to be remanded in order for the Veteran may attend a new hearing.

The issues of entitlement to an initial evaluations greater than 10 percent for residuals of a right thumb distal phalanx fracture and for residuals of a right great toe fracture are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the period of the appeal, the Veteran's rosacea has involved, in pertinent part, less than 5 percent of the exposed body and less than 5 percent of the total body.  Corticosteroids or other immunosuppressive drugs have not been required.

CONCLUSION OF LAW

The criteria for a compensable rating for rosacea are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.118 Diagnostic Code (DC) 7806 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in December 2006, which granted service-connection for rosacea at a noncompensable rating effective March 2006.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as her post service medical records, relevant skin records from care received from A.O. M.D., and Dr.M and prescriptions used to treat her skin condition. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA skin examination was conducted in July 2012.  38 C.F.R. § 3.159I(4).  At the examination the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examination included sufficient detail as to the current severity of the Veteran's rosacea, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that, during the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  73 Fed. Reg. 54, 708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Veteran's rosacea is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27.  Hence, the Veteran's rosacea is rated by analogy using the criteria for dermatitis or eczema under Diagnostic Code 7806.

A noncompensable rating is assigned for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

A 30 percent rating is assigned for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

A 60 percent rating is assigned for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim for an compensable initial rating for rosacea and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran underwent a VA contract examination in May 2006 to determine the severity of her rosacea.  The Veteran stated at her examination that her rosacea existed for two years prior to her examination.  The Veteran complained of itching, and crusting, which she stated occurred constantly.  The examiner stated that the Veteran's skin disease affected areas exposed to the sun, including the Veteran's face.  The Veteran treated her rosacea with topical medication only, and reported no side effects.  The examiner determined that the Veteran's rosacea had no functional impact to the Veteran, and it did not result in any time lost from work.  A physical examination of the Veteran's rosacea showed that the mala regions of her face had rosacea.  The examiner stated that there was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion.  The skin lesion coverage of the exposed area was found to be 1 percent, and the skin lesion coverage relative to the whole body was deemed to be less than 1 percent.  The skin lesions were not associated with a systemic disease and the Veteran's skin condition did not manifest in connection with a nervous condition.

A lay statement from the Veteran's sister was received in June 2006.  The submission stated that the Veteran had cryosurgery to remove facial skin lesions that still require topical medication.  Private treatment records from Dr. C.S.H. from October 2006 shows that the Veteran had a prescription for Metronidazole, a topical gel.  

The Veteran underwent a VA contract examination in July 2008 to determine the severity of the Veteran's rosacea.  The examiner stated that the Veteran's rosacea had existed since 1988 which affected areas exposed to the sun, including the Veteran's face.  The examiner stated that the Veteran's rosacea did not affect her hands, neck, or head.  The Veteran reported that she experiences rosacea to her face, cheeks, temple region, forehead, and nose.  The examiner stated that due to the Veteran's condition she experiences small pimples.  The Veteran had no exudation, ulcer formation, itching, shedding, and crusting.  The Veteran stated that her skin symptoms occur intermittently, as often as monthly and last a week.  The Veteran reported ten to twelve attacks within the past year, and that her pimples are painful when she has a flare-up.  The Veteran treated her rosacea with Oracea once a day, which is a systemic pill of 40 mg.  The Veteran also stated that she uses Rosac 5-10% once a day, which is a topical cream, and did not experience any side effects.  The Veteran also used Metronidazole topical.  The Veteran did not report any functional impairment due to her rosacea.  

Upon physical examination of the Veteran's skin, the examiner stated that the Veteran showed superficial acne located at face and tip of nose, that the acne had papules and covered 10 percent of the Veteran's face and neck.  The Veteran's skin condition located on the Veteran's nose and face did not have ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture and imitation of motion.  The Veteran's rosacea was 2 percent in the exposed area of the Veteran's body, and less than 1 percent of the Veteran's whole body.  The skin lesions were not associated with a systemic disease and the Veteran's skin condition did not manifest in connection with a nervous condition.  No change in the Veteran's rosacea was determined in diagnosis.  

In May 2011 the Veteran underwent a VA contract examination.  The Veteran's rosacea affected her face, and did not affect her hands, neck, or head.  The Veteran stated that her cheeks, nose, and temple areas were affected.  The Veteran stated that she got small pimples and patchy dry red skin with itching.  The Veteran had no exudation and ulcer formation; the Veteran described her symptoms as being constant.  The Veteran stated that she treated her condition with a daily cream and Oracea, a systemic antibiotic.  The Veteran stated that she used a Cetaphil facial wash with other prescription creams.  The Veteran was also prescribed Cefdinir to clear an infection to her right cheek.  The Veteran stated that she uses sunblock constantly.  

The Veteran testified at her travel Board hearing in January 2012 that her face is the primary area affected by her rosacea.  The Veteran stated that she experiences red scratching, and her skin is scaly.  The Veteran stated that receives care from a dermatologist for rosacea flare ups.  She described her flare-ups as pimples and red patches.  The Veteran stated that she receives topical cream, and was on a pill form of medication that was no longer continued.  The Veteran stated that she believed that at her most recent VA examination she was experiencing a flare-up.  The Veteran stated that when she uses her topical medications her rosacea is under control.      

Associated with the Veteran's claims file are private dermatology records from A.O. M.D.  The physician wrote a letter detailing all of the Veteran's skin problems since December 2007.  With regard to the Veteran's rosacea, the physician stated that the Veteran had been treated with Oracea, Rosac cream, and Metrogel.  The physician stated that the Veteran's ocular rosacea resolved with Doxycycline and warm compresses.  The private dermatology records indicate that the Veteran was treated for her rosacea, and that she experienced symptoms similar to those reported at her VA examinations.  The Veteran was treating her skin with a antibiotic.  

In July 2012 the Veteran underwent a VA skin Disability Benefits Questionnaire.  The Veteran was diagnosed with rosacea.  The Veteran reported her affected skin as blotchy, scaly, and flaky.  The Veteran took Oracea once daily which gave a fair response.  The examiner noted that the Veteran treated her rosacea with oral or topical medications.  The examiner did not find that the Veteran used systemic corticosteroids, or other immunosuppressive medications, and deemed the Veteran's use of Oracea, as "other oral medication".  The examiner concluded that the Veteran's affected areas was less than 5 percent of the Veteran's body surface area, and less than 5 percent of her total body surface area.  On the day of examination the Veteran presented with reddened areas of the forehead and cheeks, no pimples, with no spider vein or small blood vessels present, and no patchy dry skin.  The severity of the Veteran's rosacea was deemed moderate by the examiner.

Private treatment records from April 2013 show that the Veteran has a prescription for Azelaic acid cream and Avar cream.  Records received in April 2014 indicate that the Veteran has a prescription for SulfaCleanse, a topical cream from her treating doctor Dr. M. 

In order to warrant a compensable rating there must be evidence of involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Based on the above, the Board does not find that the criteria have been met for a compensable rating for rosacea.  In this regard, the Board notes that the evidence establishes that the Veteran's rosacea, has consistently involved less than 5 percent of the exposed body and less than 1 percent of the total body.  Corticosteroids or other immunosuppressive drugs have not been required, as the Veteran has treated her condition with topical creams, and antibiotic medication.  The Veteran's condition similarly does not warrant a compensable rating, or a 30 or 60 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has also considered the Veteran's assertions as to the severity of her manifestations; however, the Board finds the objective medical evidence to be more probative than her lay assertions in determining that her rosacea does not meet the criteria for a compensable rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here the more credible and probative medical evidence established that her rosacea did not involve at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

As the Veteran has not demonstrated unique disfigurement of scarring of the head, face or neck due to rosacea, a compensable rating under other diagnostic criteria is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  For all the foregoing reasons, the Board finds that a compensable rating for rosacea is not warranted at any time pertinent to this appeal.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's rosacea is not inadequate.  The Veteran complains of redness, itching, crusty and flaky skin, pimples, and the need for sunblock and medication.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 7806 through analogy of eczema.  The Veteran does not have any symptoms from her service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected rosacea, and the Veteran's required treatment of her rosacea; thus, the schedular evaluations are adequate to rate the Veteran's rosacea.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that the Veteran's rosacea does not result in any substantial functional or occupational impact.  Therefore, the Board finds that TDIU based on the Veteran's service-connected rosacea is not warranted.   


ORDER

Entitlement to an initial compensable disability rating for rosacea is denied.



REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.  

In April 2014 the Board granted the Veteran an initial 10 percent rating for residuals of a right thumb distal phalanx fracture, and an initial 10 percent for residuals of a right great toe fracture.  The Board also remanded the two issues based on the submission of new evidence under 38 C.F.R. § 20.1304 and the Veteran's desire for the evidence to be initially considered by the AOJ.  The Board remanded the Veteran's right thumb, and right great toe claims for consideration of a rating in excess of 10 percent respectively.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, the April 2014 Board decision was not a final decision, and the issues remain on appeal.  See Kirkpatrick v. Nicholson, 417 F.3d 1361 (Fed. Cir. 2005)(holding that a Board remand is not a final decision within the meaning of 38 U.S.C. § 7252(a)).

The Board's April 2014 remand section, specifically requested a Supplemental Statement of the Case (SSOC) for any claim denied, be issued to the Veteran and her representative.  The Veteran was not granted the highest rating possible for her right thumb, and right toe disabilities, and has not received a SSOC for those issues.  Therefore in compliance with the April 2014 Board remand a SSOC must be issued for the Veteran's claims for entitlement to an increased evaluation for an initial 10 percent rating for residuals of a right thumb distal phalanx fracture, and entitlement to an increased evaluation for an initial 10 percent rating for residuals of a right great toe fracture.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of entitlement to an increased evaluation for an initial 10 percent rating for residuals of a right thumb distal phalanx fracture, and entitlement to an increased evaluation for an initial 10 percent rating for residuals of a right great toe fracture.  If the benefits sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


